                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY




    Terry BATTLE
                                                        Crim. No. 07-900 (KM)
          V4



    UNITED STATES OF AMERICA                            OPINION & ORDER




MCNULTY, District Judge
         This is a petition under the All Writs Act, 28 U.S.C.     § 1651,   for a writ of
audita querela. (DE 105)’ The petitioner, Terry Battle, was convicted by a jury
of conspiring to distribute 5 kilograms or more of cocaine, in violation of 21
U.S.C.    § 846. He was designated a career offender under U.S.S.G. § 4B1.1,
based on eight prior felony narcotics convictions. On December 8, 2008, he
received a sentence of 360 months’ imprisonment.2 He seeks to vacate that
sentence and be resentenced without the career offender designation. For the
reasons stated herein, the petition is denied.
         The following history of prior motions for post-conviction relief is
relevant:
               •   By Judgment and Opinion filed January 4, 2012, the U.S. Court of
                   Appeals for the Third Circuit denied Mr. Battle’s direct appeal from
                   his conviction. (DE 83, 84) No petition for certiorari was filed.
               •   By Order and Opinion filed March 26, 2014, District Judge Faith
                   S. Hochberg denied Mr. Battle’s motion pursuant to 28 U.S.C.        §

I      “DE      refers to docket entry numbers in this case, Crim. No. 07-900. “Civ. No.
                   “


 13-2024, DE       refers to docket entries in Mr. Battle’s motion for relief pursuant to
                   —“


28 U.S.C. § 2255.
2      At the time of trial and sentence, the presiding judge was Hon. Dennis M.
Cavanaugh. Judge Cavanaugh retired in 2014, and after two interim reassignments
this matter was assigned to me. (DE 100)
             2255 on the grounds other than ineffective assistance of counsel.
              (Civ. No. 13-2024, DE 10, 11)
             After assigning new counsel and holding an evidentiaiy hearing, by
             Order and Opinion filed March 14, 2016, District Judge Jose L.
             Linares denied the remaining claim of ineffective assistance of
             counsel asserted in Mr. Battle’s motion pursuant to 28 U.S.C.     §
             2255. (Civ. No. 13-2024, DE 40, 41)
             By Order dated August 29, 2016 (DE 103), I denied Mr. Battle’s
             motion for reduction of sentence based on subsequent
             amendments to the Sentencing Guidelines, pursuant to 18 U.S.C.
             § 3582(c)(2).
      Audita querela is an ancient writ, currently of limited application. “[T]he
writ is available only where there is a legal, rather than an equitable, objection
to a conviction that has arisen subsequent to the conviction and is not
redressable by another postconviction remedy.” Gore u. United States, Crim. No.
90-304 (SRC), 200g WL 512160, at *2 (D.N.J. Feb. 27, 2009). “Courts have
limited the remedy to only those instances in which there are gaps in the
framework of federal postconviction relief for which no other remedy is
available.” Id.
      Mr. Battle asserts that the writ must be granted based on a change in
the law. Although he may have been correctly classified as a career offender
under U.S.S.G.    § 4B1.1 when he was sentenced in 2008, he says, subsequent
case law has undermined the basis for that determination. He seeks to be
resentenced without application of the career offender guideline.
      A threshold objection concerns the scope of audita querela. As noted
above, the modern writ is an interstitial remedy, available only where the
petitioner seeks “federal postconvic6on relief for which no other remedy is
available.” Gore, 2009 WL at *2. The relief Mr. Battle seeks—vacatur of his
sentence and resentencing—is squarely within the scope of 28 U.S.C.      § 2255,
which authorizes a motion “to vacate, set aside or correct” an illegal sentence.


                                         2
Id.   § 2255(a). Where the relief sought is within the scope of § 2255, there is no
remedial gap to fill, and audita querela is unavailable. See id.; United States u.
Hannah, 174 F. App’x 671, 673 (3d Cir. 2006).
        A petitioner cannot, by violating the procedural rules surrounding     §
2255, render it “unavailable” and thus gain the benefit of audita querela. “A
prisoner may not circumvent valid congressional limitations on collateral
attacks by asserting that those very limitations create a gap in the
postconviction remedies that must be filled by the common law writs such as
audita querela.” United States v. Paster, 190 F. App5c 138, 139 (3d Cir. 2006). It
is the applicability of the   § 2255 remedy, “not the personal inability to use it,
that is determinative.” Gore, 2009 WL 512160, at *4
         Thus, for example, audita querela cannot be used to avoid AEDPA’s
restrictions on the filing of second or successive    § 2255 motions; “a previous
denial of   § 2255 relief does not render § 2255 inadequate” or create a “gap” that
may be filled by audita querela to fill. Hannah, 174 F. App5c at 673.
         It follows that the relief sought here, vacatur of sentence and
resentencing, is within the scope of    § 2255 and therefore cannot be obtained by
means of a writ of audita quenila. The petition must be dismissed for that
reason alone.
         For similar reasons, and in the alternative, this motion could be viewed
as one under    § 2255. Even on that assumption, however, it has been filed well
outside the one-year statute of limitations imposed by 28 U.S.C. 2255(f). Mr.
Battle’s conviction became final when it was affirmed on January 4, 2012, and
the deadline to seek a writ of certiorari expired some 90 days later. See Clay v.
United States, 537 U.S. 522, 532, 123 S. Ct. 1072, 1079 (2003).
         In addition, this petition must be dismissed as a second or successive       §
                             § 2255 motion in 2013 (within the one-year
2255 motion. Mr. Battle filed a
deadline imposed by AEDPA). See 28 U.S.C. § 2255(f). That initial § 2255
motion was denied in 2016. To file a second or successive motion, he would
have to satisfy the stringent conditions of 28 U.S.C.     § 2255(h). Those


                                            S
preconditions include, for example, obtaining a certification from the Court of
Appeals that his motion contains newly discovered evidence or a new rule of
constitutional law made retroactive by the Supreme Court. He has not done so.
       In that respect, Gore, supra, is illustrative. There, the defendant sought
to vacate his sentence, arguing that the subsequently decided case of Booker v.
United States, 543 U.S. 220 (2005), which rendered the Sentencing Guidelines
advisory, undermined the validity of his sentence. He conceded that Booker
was not retroactive and therefore would not justify setting aside the        § 2255(h)
restriction on successive petitions. Thus, he argued,       § 2255 relief was
unavailable, and the court should permit audita querela relief. Judge Chesler
disagreed:   § 2255 is not unavailable or ineffective, he wrote, “merely because
the sentencing court does not grant relief, the one-year statute of limitations
has expired, or the petitioner is unable to meet the stringent gatekeeping
requirements” of 2255. Gore, 2009 WL 512160 at *4 (quoting Cradle v. United
States, 290 F.3d 536, 538 (3d Cir. 2002)).
       Finally, it is highly unlikely that the petition, if considered, would be
granted (or, in the alternative, that the Court of Appeals would issue a        §
2255(h) certification). Mr. Battle challenges the application of the career
offender guideline, U.S.S.Q.    § 4B1.1.3 His claim is that subsequent case law,
including Mathis v. United States, 136 U.S. 2243 (2016), and Descamps v.
United States, 136 S. Ct. 2243 (2016), the sentencing court would have been
required to determine if his prior controlled substance felony convictions were


3     (a) A defendant is a career offender if (1) the defendant was at least
      eighteen years old at the time the defendant committed the instant
      offense of conviction; (2) the instant offense of conviction is a felony that
      is either a crime of violence or a controlled substance offense; and (3) the
      defendant has at least two prior felony convictions of either a crime of
      violence or a controlled substance offense.
U.S.S.G. § 481.1(a). Application of this guideline had the effect of boosting Mr. Battle’s
offense level to 37. A career offender’s Criminal History category is in every case
deemed to be VI, although that would have been true in any event. In Battle’s case
there were, by the way, not merely the required two, but eight prior drug trafficking
convictions. See PSR, annexed to Gov’t Response, DE 107.

                                            4
drug-trafficking offenses under U.S.S.G.       §   4B1.2. It cannot be determined, he
says, whether his eight state-law convictions for possession of a controlled
dangerous substance with intent to distribute in fact involved “distributing” or
“dispensing” narcotics. A number of cases have rejected that argument. See
United States v. Jackson, 711 F. App5c 90, 9 1-92 (3d Cir. 2017) (Career
Offender guideline includes “dispensing” and encompasses prior conviction
under N.J. Stat. Ann.    2C:35-7(afl; Barnett v. United States, Civ. No. 16-7940
                          §
(FLW), 2018 WL 4771907, at 56 (D.N.J. Oct. 3, 2018); Coleman v. United
States, Civ. No. 17-48 17 (SRC), 2018 WL 4688319, at *34 (D.N.J. Sept. 27,
2018); Gonzalez v. United States, Civ. No. 16-94 12 (KSH), 2017 WL 2304645, at
*2 (D.N.J. May 25, 2017).
      Judge Chesler succinctly put the matter thus:
      At the time of Petitioner’s conviction, the Guidelines defined a
      predicate drug offense as “the manufacture, import, export,
      distribution, or dispensing of a controlled substance (or a
      counterfeit substance) or the possession of a controlled substance
      (or a counterfeit substance) with intent to manufacture, import,
      export, distribute, or dispense.” U.S. Sentencing Guidelines
      Manual § 4B1.2(b) (emphasis supplied). N.J.S.A. 2C:35-5 makes it
      unlawful for any person knowingly or purposely “to manufacture,
      distribute or dispense, or to possess or have under his control with
      intent to manufacture, distribute or dispense, a controlled
      dangerous substance or controlled substance analog[.]” (Emphasis
      added.) Because the federal and state definitions match, the state
      CDS crimes at issue qualify as predicate offenses under the
      categorical approach, and the Court need not resort to the
      modified categorical approach, which was the issue in Mathis.

Jackson v. United States, Civ. No. 17-4707 (SRC), 2018 WL 4828409, at *2
(D.N.J. Oct. 4, 20 18)4




4      Part of the misunderstanding seems to arise from misapplication of the
“aggravated felony” case law under the immigration laws. See Chang-Cmz a Attorney
General, 659 F. App’x 114 (3d Cir. 2016). The Third Circuit Jackson case, supra,
specifically notes that the Career Offender guideline, unlike the analogous immigration
statute, encompasses the element of “dispensing.”
                                           3
      Whether in 2008 or if resentenced now, Mr. Battle would be properly
classified as a career offender.


                                        ORDER
      IT IS THEREFORE this 7th day of December, 2018,
      ORDERED that the petition for a writ of audita querela (DE 105) is
DENIED.
      To the extent that this order may be deemed a decision on a motion for
relief under 28 U.S.C.   §   2255, I find that there is no substantial showing of
district court jurisdiction, let alone denial of a constitutional right, and deny a
certificate of appealability. See 28 U.S.C.     §   2253.
      The clerk shall send a copy of this opinion and order to the
defendant/petitioner, Mr. Battle, by regular first-class mail.




                                                            IMc&4D.J.




                                            6
